DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of 10 of the remarks, filed 30 July 2021, with respect to claim 1 being amended to recite limitations of previously objected (now cancelled) claim 2, have been fully considered and are persuasive.  The rejection of 6 May 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The claimed invention is directed to a shift register circuit comprising an input circuit, first through third control circuits, a compensation circuit and an output circuit, as well as terminals for first and second reference voltages, first and second clock signals, and an output.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the shift register circuit wherein the compensation circuit is configured to simultaneously compensate voltages of the first node, the second node, and the third node in response to the second clock signal.
Thus, claim 1 is allowed.

Thus, claims 3 – 15 are allowed.
--- 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621